DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 2, 4, 6, 7 and 16, and canceling claims 3 and 12 – 15 by the amendment submitted by the applicant(s) filed on May 20, 2022.  Claims 1 – 2, 4 – 11 and 16 – 23 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112(a) paragraphs rejections of claims 1 – 15 are withdrawn due the current amendments.
The previous 112(b) paragraphs rejections of claims 1 – 15 are withdrawn due the current amendments.
The previous 112(b) paragraphs rejections of claims 20 and 21 are withdrawn due the current Examiner’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn B. Cage on August 26, 2022.
The application has been amended as follows: 
Claims read as:
Cancel claim 2.
Claim 16. A method of manufacturing a laser comprising: 
providing a first single integral piece body that defines at least part of each of: 
two cavities; and 
a conduit that extends between the cavities, the conduit, when the laser is in use, acting as a hollow a gain medium and 
locating a first optical component of the laser in one of the two cavities and a further optical component of the laser in a second of the two cavities.

Claim 20. A method according to claim 16, wherein at least one of the cavities is positioned and shaped to support and retain at least one of the optical components in optical alignment.

Claim 21. A method according to claim 20, wherein at least one of the optical components is retained directly against a wall of at least one of the cavities.

Allowable Subject Matter
Claims 1 and 4 – 11 and 16 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a laser structure including the specific structure limitation of the laser including a single integral piece body that: defines one or more conduits that provide, at least in part, the hollow waveguide, and includes one or more cavities to retain the resonator mirrors; and wherein cross-sectional dimensions of the hollow waveguide are configured to select a beam that is predominantly at lowest order TEMoo mode, that extends substantially the entire distance between the gain medium and the at least one resonator mirrors, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 16 recites a method of manufacturing a laser including the specific step  limitation of a conduit that extends between the cavities, the conduit, when the laser is in use, acting as a hollow waveguide for light between the cavities, wherein the hollow waveguide provides an optical path, with cross-sectional dimensions which preferentially select a beam with the lowest order mode, that extends substantially the entire distance between a gain medium and at least one resonator mirrors, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art:  US 2007009749 discloses an optical amplifier comprises at least two sections of amplifying optical fibre and pumping means for optically pumping the amplifying optical fibre. Optical fibre support means, for example a channel or channels in a substrate, are also provided to hold the two or more sections of amplifying optical fibre substantially straight during use. The optical fibre support means also includes a means for coupling light between the at least two sections of amplifying optical fibre.  The EDFA comprises a number of hollow channels formed in a silicon substrate. Four fibre retaining channels are provided in the substrate to receive, and hold substantially straight, four lengths of erbium doped multi-mode optical fibre. 
The prior art failed to teach or suggest a single integral piece body that: defines one or more conduits that provide, at least in part, the hollow waveguide, and includes one or more cavities to retain the resonator mirrors; and wherein cross-sectional dimensions of the hollow waveguide are configured to select a beam that is predominantly at lowest order TEMoo mode, that extends substantially the entire distance between the gain medium and the at least one resonator mirrors (claim 1) and/or a conduit that extends between the cavities, the conduit, when the laser is in use, acting as a hollow waveguide for light between the cavities, wherein the hollow waveguide provides an optical path, with cross-sectional dimensions which preferentially select a beam with the lowest order mode, that extends substantially the entire distance between a gain medium and at least one resonator mirrors (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. The references: US 20200295520 discloses isolated ring cavities that have refractive and heat-generating components physically separated and mechanically held by flexure mounts that are adapted to function in combination with the physically separated structure to moderate the thermal expansion effects of the heat generated by the refractive and other heat-generating elements (e.g., gain element) of the optical cavity. The flexure mounts may be configured as thinned portions of connective elements, reducing the effects of thermal expansion of the baseplate and allowing a thermal isolation from the baseplate. Multiple flexure mounts may be arranged to minimize further the effects of thermal expansion of the baseplate.
US 20080304052 disclose a ring laser gyroscope includes a first plasma shunt arranged to prevent the plasma from contacting a first mirror in the gain region and a second plasma shunt arranged to prevent the plasma from contacting a second mirror in the gain region.
US 4317089 discloses a ring laser, the laser path is substantially square, and the path length is adjustable by making at least one of the mirrors slightly tilted and one of the mirrors concave with at least the concave mirror translatable.
US 4993034 disclose a waveguide laser medium having an optical waveguide, which is used for effecting light amplification or laser oscillation and is formed by performing the ion exchange of alkaline ions contained in a predetermined portion of a laser glass substrate, which includes the alkaline ions and laser active ions, for another kind of ions, which operate to increase the refractive index of the laser glass, thereby making the refractive index of the predetermined portion become higher than that of the other portions of the laser glass substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             

/TOD T VAN ROY/           Primary Examiner, Art Unit 2828